MARTIN, Chief Justice.
This is an appeal from a decision of the Board of Appeals affirming the action of the examiner in refusing to allow claims 8, 10, 11, 12, 13, 14, and 16, of an application for the reissue of appellant’s patent No. 1,355,543, dated October 12,1920. Claims 1 to 7, 9, and 15 of the apiolieation were allowed.
Claim 8 is illustrative, and reads as follows:
“8. In a device of the character described, in combination, rotatable driving means and rotatable means driven thereby arranged for intermittent movement therebetween, said means including driving engaging portions and locking engaging portions therebetween, the driving means ineluding portions engaging said locking portions to prevent independent movement of the second mentioned means during a predetermined portion of the cycle devoted to rest and wholly out of engagement during another portion of the cycle devoted to rotation.”
The appealed claims were rejected upon the following references: Steiger, 442,404, December 9, 1890; Menard, 1,268,750, June 4, 1918; Morton, 1,361,168, December 7, 1920; Schustek, 1,018,991, February 27, 1912.
The invention is claimed as an improvement in intermittent gearing for motion picture apparatus wherein the picture film is fed across the light gate in step with the light shutter so that the film is moved only, when the light is shut off, thereby reducing the flickering of the object projected upon the screen. To further break up this period of interrupted light, it is proposed to move the film across the light gate for a portion of the distance and, cutting off the light with each partial movement, whereby greater accuracy becomes necessary in timing the movement of the film, particularly at the .beginning and ending of the movement.
Appellant concedes that his construction has the essential elements present in common intermittent gearing for motion picture apparatus, that is, the essentials of a Geneva *877gear which includes a driven member in shape of a Maltese cross, and a driving member having uniform rotation therewith, including a pin engaging the- slots of tho Maltese cross to give the driven member mounted upon the shaft thereof intermittent movement, together with a camming surface about the periphery of the Maltese cross holding the same stationary when brought to a rest.
Appellant claims as his invention tho formation of the slot in tho Maltese cross wheel with ellipsoidal approach walls, and with a tip portion adapted to engage the offset portion of ihe actuating pin at its cylindrical part for the driving movement, and an extension portion at its flattened surface to prevent independent movement as the pm passes in and out of the slot, whereby instant ancons starting and stopping of the parts will bo effected.
It was held by both the examiner and the Board that the appealed claims should he rejected as follows: Claim 8 on the patent to Steiger, Menard, and Morton; claim 10 as unwarranted by the disclosure, and also on the patents to Menard or Morton; claims II and 12 on the patent to Steiger, the latter claim being also hold to be inaccurate; claim 13 as indefinite, and also apparently on either the patent to Menard or Morion; and claims 14 and 16 as being misleading, and as reading upon the patent to Schustek. A comparison of the appealed claims with tho cited references constrains us to agree with these conclusions, and wo find it unnecessary to restate the grounds set out in the decisions of the lower tribunals in support thereof.
The decision of the Board of Appeals is affirmed.